      Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    RISE ST. JAMES, ET AL.                                        CIVIL ACTION


    VERSUS                                                        NO: 20-3066

    TOWN OF GRAMERCY, ET AL.                                      SECTION: "A" (2)


                                  ORDER AND REASONS

       The following motion is before the Court: Motion for Preliminary Injunction

(Rec. Doc. 14) filed by the plaintiffs, Sharon Lavigne and RISE St. James. The

defendants, the Town of Gramercy and Steve Nosacka, in his official capacity as Mayor

of the Town of Gramercy, oppose the motion. The motion, noticed for submission on

March 31, 2021, is before the Court on the briefs without oral argument. 1




1 Oral argument has been requested by Plaintiffs who advise that they would call one
witness (unidentified) at such an argument. Plaintiffs are actually requesting an evidentiary
hearing because the Court does not hear from witnesses at oral argument. A motion for a
preliminary injunction does not automatically trigger an evidentiary hearing. See Gittinger v.
Ramos, 372 Fed. Appx. 486, 488 (5 th Cir. 2010) (unpublished). But when the parties present
a factual dispute, the courts must provide them “a fair opportunity and a meaningful hearing
to present their differing versions of those facts before a preliminary in junction may be
granted.” Valadez v. City of San Antonio, No. SA-21-CV-0002, 2021 WL 411148, at *4
(W.D. Tex. Feb. 5, 2021) (quoting Anderson v. Jackson, 556 F.3d 351, 360 (5 th Cir. 2009)).
When “factual matters are not in dispute, no oral hearing is required and the parties need
only be given ‘ample opportunity to present their views of the legal issues involved.’” Id.
(quoting Healthpoint, Ltd. v. Stratus Pharm., Inc., 273 F. Supp. 2d 769, 777 (W.D. Tex.
2001)).
        As discussed at a later point in this opinion, the Court construes Plaintiffs’ motion for
preliminary injunctive relief as being grounded solely on their First Amendment facial
challenge to the ordinance at issue. No party has identified a factual dispute pertine nt to the
facial challenge, which is not surprising given that a facial challenge under the First
Amendment does not involve application of the disputed regulation to any particular person
under any specific circumstances.

                                         Page 1 of 20
      Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 2 of 20




       I.      Background

       Sharon Lavigne and RISE St. James have brought this action against the Town

of Gramercy, Louisiana and its mayor in his official capacity only (at times collectively

“Defendants”) alleging violations of their First Amendment right to free speech as a

result of the town’s permitting ordinance that governs public marches.

       RISE St. James is a faith-based grass-roots organization formed in 2018 to

advocate for racial and environmental justice in St. James Parish, Louisiana. (Rec. Doc.

1, Complaint ¶ 14). The proliferation of industrial plants in the St. James Parish

community is of particular concern to the organization. Sharon Levigne is the founder

and president of the organization. (Id. ¶ 17). RISE St. James and Ms. Levigne are

hereinafter referred to collectively as “Plaintiffs.”

       Plaintiffs’ claims arise out of their efforts to oppose Amendment 5 to the

Louisiana Constitution, which was on the ballot for November 3, 2020. This proposed

amendment could be used by local governments to create tax incentives to encourage

additional industrial plants to locate in areas of Louisiana, including specifically St.

James Parish. (Id. ¶ 4). Plaintiffs scheduled a public march for Saturday, October 17,

2020, in order to educate the public and to make their opposition to the Amendment

known to the community. (Id. ¶ 8). Plaintiffs had planned to march through the

municipalities of Gramercy and Lutcher. Gramercy City Code Ordinance Ch. 50, Art. II,

§ 50-41 requires a parade permit for any parade or procession or other public

demonstration in the streets or other public places. Plaintiffs therefore commenced the

permit application process in accordance with local requirements in order to hold the

October 17th march. (Id. ¶ 14).

                                          Page 2 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 3 of 20




       The first step that Plaintiffs took to obtain a permit was to meet with the Mayor of

Gramercy, defendant Steve Nosacka. After asking Plaintiffs to explain the nature and

subject of the march, Plaintiffs complain that the mayor refused to allow the use of

private cars in the march even though some of the intended participants had physical

limitations that required such an accommodation. (Complaint ¶ 31). Plaintiffs were

asked to return the following day for another meeting.

       Plaintiffs returned to the mayor’s office the following day. The mayor gave

Plaintiffs the necessary permit application and indicated that Gramercy would waive the

$10,000 bond required by Gramercy City Code Ordinance Ch. 50, Art. II, § 50-44(10) so

that Plaintiffs could hold their march. (Id. ¶ 38). While the mayor refused to allow private

vehicles in the march he did state that an individual needing a disability accommodation

could ride in a town police car. (Id. ¶ 44). Plaintiffs allege that the mayor later changed

his mind about the bond waiver and advised Plaintiffs by way of an email that the bond

would be necessary after all. (Id. ¶ 48).

       Plaintiffs then contacted Defendants through counsel seeking a waiver of the

$10,000 bond requirement based on constitutional concerns. On Tuesday, October 13,

2020, the Town of Gramercy Board of Aldermen Council voted upon Plaintiffs’ permit

application and granted it in a unanimous 5-0 vote, contingent upon Plaintiffs posting

the required $10,000 bond. (Id. ¶ 57). Plaintiffs were confused about the process for

posting the bond and encountered logistical difficulties obtaining the bond within the

timeframe imposed by the town. (Id. ¶¶ 59-65). Plaintiffs ultimately rerouted and

reorganized the march through Lutcher and had to avoid the Town of Gramercy

altogether because of its “onerous and restrictive” parade permitting scheme. (Id. ¶¶ 66-

                                        Page 3 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 4 of 20




67). Plaintiffs blame the Town of Gramercy’s permitting ordinances for their being

unable to express their political opinions in Gramercy. (Complaint ¶ 69). And they add

that they will face the same restrictions for any future events and similarly protected

speech. (Id. ¶ 70).

       The most pertinent excerpts from the Gramercy permitting ordinance read as

follows, with the provisions that Plaintiffs believe to be the most problematic

emphasized:

       In the Town of Gramercy,

       It shall be unlawful to promote, organize or hold or assist in organizing or
       holding or to take part or participate in any parade or procession or other
       public demonstration in the streets or other public places unless a permit
       has been secured from the mayor and board of aldermen.

Ch. 50 of Gramercy City Code of Ordinances, Art. II Parade and Demonstration
Permits, § 50-41 “Required” (emphasis added).


       Parade means any parade, march, ceremony or procession of any kind,
       show, exhibition, pageant, demonstration or any similar display in or upon
       any street or other public place in the town.

       Parade permit means a permit as required by this article.

Id. § 50-40 “Definitions” (emphasis in original).

       A person seeking issuance of a parade permit shall file an application with
       the mayor and board of aldermen on forms provided, not less than four
       days or more than seven days before the date on which it is proposed to
       conduct the parade.

Id. § 50-43(a) “Application”

       The mayor and board of aldermen shall issue a permit as required in this
       article when, from such other information as may otherwise be obtained,
       they find that:

       (1)    The schedule of the parade is such that it shall not begin before

                                        Page 4 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 5 of 20




             the hour of 8:00 a.m. and shall not last beyond the hour of 5:00
             p.m.

      (2)    The conduct of the parade will not substantially interrupt the safe and
             orderly movement of other traffic contiguous to its route.

      (3)    The conduct of the parade will not require the diversion of so great a
             number of police officers of the town to properly police the line of
             movement and the areas contiguous thereto as to prevent normal
             police protection to the town.

      (4)    The conduct of such parade will not require the diversion of so great
             a number of ambulances as to prevent normal ambulance service to
             portions of this town other than that to be occupied by the proposed
             line of march and areas contiguous thereto.

      (5)    The concentration of persons, animals or vehicles at assembly points
             of the parade will not unduly interfere with proper fire and police
             protection of or ambulance service to areas contiguous to such
             assembly areas.

      (6)    The conduct of such parade will not interfere with the movement of
             firefighting equipment en route to a fire.

      (7)    The conduct of such parade will not cause injury to persons or
             property, provoke disorderly conduct or create a disturbance.

      (8)    The parade is scheduled to move from its point of origin to its point
             of termination expeditiously and without unreasonable delays en
             route.

      (9)    The parade is not to be held for the sole purpose of advertising
             any product, cause, goods or event and is not designed to be
             held purely for private profit.

      (10)   A bond of $10,000.00 has been posted and accepted.

Id. § 50-44 “Standards of Issuance” (emphasis added).

      Plaintiffs are mounting a facial and as-applied challenge to Ch. 50, Art. II of the

Gramercy Code of Ordinances because they believe that the parade permitting scheme

violates the First Amendment to the United States Constitution. Plaintiffs seek the


                                      Page 5 of 20
      Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 6 of 20




following relief:

A.     Declare Ch. 50, Art. II of the Gramercy Code of Ordinances unconstitutional facially

       and as applied, as violative of the First Amendment to the United States

       Constitution;

B.     Preliminarily and, in due course, permanently enjoin Defendants from continued

       enforcement of Ch. 50, Art. II of the Gramercy Code of Ordinances;

C.     Order Defendants to take appropriate, affirmative steps to ensure that the activities

       complained of herein are not engaged in again by Defendants or any of their

       agents or employees;

D.     Award nominal damages to the Plaintiffs;

E.     Award costs and reasonable attorneys’ fees to the Plaintiffs;

F.     Award such other and further relief as the Court deems just and proper.

(Id. at 15-16).

       This matter is scheduled to be tried to the bench on March 14, 2022. (Rec. Doc.

13, Scheduling Order).

       Plaintiffs now move for a preliminary injunction enjoining enforcement of the

Gramercy parade permitting ordinance pending a final decision on the merits in this

proceeding. The motion for preliminary injunctive relief seeks prospective injunctive

relief to protect against future violations of Plaintiffs’ First Amendment rights. Relief

specific to Plaintiffs’ claim that their First Amendment rights were violated in October

2020 when they were unable to march in Gramercy (redress for conduct that occurred

in the past) is not at issue in Plaintiffs’ motion for preliminary injunctive relief.

       Plaintiffs contend that there are multiple constitutional problems with the

                                          Page 6 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 7 of 20




Gramercy ordinance which they believe makes their likelihood of success on the merits

very high. Defendants dispute each of Plaintiffs’ contentions regarding the

constitutionality of the parade permit ordinance.2

       II.    Discussion

       The four elements that a plaintiff must establish to secure a preliminary injunction

are (1) a substantial likelihood of success on the merits, (2) a substantial threat of

irreparable injury if the injunction is not issued, (3) that the threatened injury if the

injunction is denied outweighs any harm that will result if the injunction is granted, and

(4) that the grant of an injunction will not disserve the public interest. Janvey v. Alguire,

647 F.3d 585, 595 (5th Cir. 2011) (citing Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir.

2009)). A preliminary injunction is an extraordinary remedy and it should only be

granted if the movant has clearly carried the burden of persuasion on all four elements.

Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985).

Because preliminary injunctive relief is considered extraordinary in nature, the decision

to grant a preliminary injunction is to be treated as the exception rather than the rule. Id.

(citing State of Tex. v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir.1975); Canal Auth.

of State of Fla. v. Callaway, 489 F.2d 567, 576 (5th Cir.1974)).

       In each case, courts “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the requested relief.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (quoting Amoco Prod. Co.



2 The Court notes that although the parties refer to “ordinance” in the singular throughout
their briefing, the Town of Gramercy’s permitting scheme actually comprises several
ordinances or sections each separately numbered and titled.

                                         Page 7 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 8 of 20




v. Gambell, 480 U.S. 531, 542 (1987)). Ultimately, however, the decision to grant or

deny a preliminary injunction lies within the sound discretion of the district court. Miss.

Power & Light Co., 760 F.2d at 621. Furthermore, because the purpose of a preliminary

injunction is merely to preserve the relative positions of the parties until a trial on the

merits can be held, Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981), the district

court may in its discretion proceed to consolidate a preliminary injunction hearing with

the trial of the motion for the permanent injunction. Sonnier v. Crain, 613 F.3d 436, 442

(5th Cir. 20210) (withdrawn in part on reh’g on other grounds) (citing Dillon v. Bay City

Constr. Co., 512 F.2d 801, 804 (5th Cir.1975); Fed. R. Civ. Pro. 65(a)).

       To satisfy the first element of likelihood of success on the merits, courts look to

the standards provided by the applicable substantive law. Janvey, 647 F.3d at 596

(citing Roho, Inc. v. Marquis, 902 F.2d 356, 358 (5th Cir.1990)). To show a likelihood of

success on the merits for preliminary injunction purposes, the plaintiff must at least

present a prima facie case but is not required to prove its entitlement to summary

judgment. Byrum, 566 F.3d at 446 (citing ICEE Distribs., Inc. v. J&J Snack Foods Corp.,

325 F.3d 586, 596 n.34 (5th Cir.2003)); Daniels Health Sci., LLC v. Vascular Health Sci.,

LLC, 710 F.3d 579, 582 (5th Cir. 2013) (citing Janvey, 647 F.3d at 595-96).

       Because the temporal focus of preliminary injunctive relief is the time period

during which the case is pending, and the concern is with the delay attendant with

conducting a full trial on the merits, see Camenisch, 451 U.S. at 395, the likelihood of

irreparable injury must also be evaluated in this timeframe. See Winter, 555 U.S. at 22.

Even though the loss of First Amendment freedoms for even minimal periods of time

constitutes irreparable injury justifying the grant of a preliminary injunction, Deerfield

                                        Page 8 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 9 of 20




Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. 1981) (citing Elrod v.

Burns, 427 U.S. 347, 373 (1976); Johnson v. Bergland, 586 F.2d 993 (4th Cir. 1978);

Citizens for a Better Envir. v. City of Park Ridge, 567 F.2d 689 (7th Cir. 1975)), the

applicant must demonstrate for purposes of issuing a preliminary injunction that the

irreparable injury is likely to occur “during the pendency of the litigation” before a trial

can be held. See Justin Indus., Inc. v. Choctaw Secs., L.P., 920 F.2d 262, 268 n.7 (5th

Cir. 1990).

       In this lawsuit Plaintiffs have raised both an as-applied challenge to the

Gramercy ordinance as well as an overbreadth challenge, the latter being a species of

facial attack. A facial challenge is an argument asking the court to hold that a particular

law can never be validly enforced, whereas an as-applied challenge is an argument

asking the court to hold that a law cannot be enforced in some particular set of

circumstances.3 Sonnier, 613 F.3d at 456 (Dennis, J., concurring in part and dissenting

in part) (citing Citizens United v. Fed. Election Comm’n, 130 S. Ct. 876, 893 (2010)).

Although litigants are permitted to raise both as-applied and overbreadth facial

challenges in First Amendment cases, the validity of a particular application of the law

should ordinarily be decided first. Serafine v. Branaman, 810 F.3d 354, 362 (5th Cir.

2016) (quoting Bd. of Trustees. v. Fox, 492 U.S. 469, 485 (1989)). Generally the court



3 In the First Amendment context, a plaintiff asserting a facial challenge who cannot
demonstrate that the statute is always invalid, i.e., recognizes that there may be some legitimate
applications of it, may alternatively succeed by establishing “overbreadth,” in other words that
the statute is impermissibly overbroad because a substantial number of its applications are
unconstitutional. Sonnier, 613 F.3d at 443 n.6 (citing Grange, 128 S. Ct. at 1191 n.6; New York
v. Ferber, 458 U.S. 747, 769 (1982)). Plaintiffs refer to overbreadth in their briefing but their
arguments are more consistent with a traditional facial attack, in other words, one based on the
contention that the law at issue can never be validly enforced.

                                         Page 9 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 10 of 20




will proceed to determine an overbreadth issue only if the statute would be valid as

applied. Id. (quoting Fox, 492 U.S. at 484-85). Applying the overbreadth doctrine is

“strong medicine” and is more difficult to resolve than the as-applied challenge since it

“requires consideration of many more applications than those immediately before the

court.” Id. The court should not seek to provide relief to non-parties when a narrower

remedy, i.e., the remedy associated with the as-applied challenge, will fully protect the

litigants. Id. (quoting United States v. Nat’l Treas. Emps. Union, 513 U.S. 454, 477-78

(1995)). The Supreme Court has explained why facial challenges are disfavored and the

reasons are many.4 Wash. State Grange v. Wash. State Repub. Party, 552 U.S. 442,

450 (2008). And in assessing the facial validity of a statute or regulation the court must

be careful not to go beyond the statute's facial requirements and speculate about

“hypothetical” or “imaginary” cases. Grange, 552 U.S. at 449–50 (citing United States v.

Raines, 362 U.S. 17, 22 (1960)). Simply, a facial challenge to a statute is the most

difficult challenge to make. Sonnier, 613 F.3d at 443 (quoting United States v. Salerno,

481 U.S. 739, 745 (1987)).

       Plaintiffs’ arguments in support of preliminary relief go to their facial challenge,


4 As the Supreme Court explained in Grange, supra, “[f]acial challenges are disfavored for
several reasons. Claims of facial invalidity often rest on speculation. As a consequence,
they raise the risk of premature interpretation of statutes on the basis of factually barebones
records. Facial challenges also run contrary to the fundamental principle of judicial restraint
that courts should neither anticipate a question of constitutional law in advance of the
necessity of deciding it nor formulate a rule of constitutional law broader than is required by
the precise facts to which it is to be applied. Finally, facial challenges threaten to short
circuit the democratic process by preventing laws embodying the will of the people from
being implemented in a manner consistent with the Constitution. We must keep in mind that
a ruling of unconstitutionality frustrates the intent of the elected representatives of the
people.” Grange, 552 U.S. at 450–51 (internal citations and quotations omitted).


                                        Page 10 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 11 of 20




and the preliminary relief that they seek is the broadest remedy possible in this case—

wholesale invalidation of Gramercy’s parade permitting scheme—which if granted would

have ramifications far beyond this case. The Court is persuaded that the preliminary

injunction that Plaintiffs are seeking is significantly broader in scope than what is

necessary to protect their First Amendment rights pending a final decision on the merits

in this proceeding, which is the Court’s sole concern at this juncture. How the ordinance

might affect the rights of non-parties who are not before the Court is not a concern to be

addressed in conjunction with preliminary relief. If the wholesale facial invalidation of the

Gramercy parade permitting scheme is ultimately proven to be appropriate, then that

“strong medicine” should occur as an outgrowth of the adjudication of Plaintiffs’ as-

applied challenge, Sonnier, 613 F.3d at 457 (Dennis, J., concurring in part and

dissenting in part), which generally is judged on a developed factual record, Educ.

Media Co. at Va. Tech v. Insley, 731 F.3d 291, 298 n.5 (4th Cir. 2013) (citing Richmond

Med. Ctr. for Women v. Herring, 570 F.3d 165, 172 (4th Cir.2009) (en banc)), or at the

hearing/trial for permanent injunctive relief where evidence would be taken.5

       That said, the fact that Defendants granted Plaintiffs’ permit application in a

unanimous 5-0 vote, contingent upon Plaintiffs posting the required bond, and that the

sole reason that Plaintiffs did not obtain the permit is that they failed to timely post the


5 Furthermore, because the permitting scheme in general serves legitimate purpose s for
the municipality, and because permitting schemes like the one in Gramercy, including those
that involve a fee, are permissible under the First Amendment, the Court is hesitant to
believe that the broad injunction that Plaintiffs are currently request ing will be appropriate or
necessary to cure any First Amendment problems. If Plaintiffs ultimately prevail in
demonstrating that any given aspect of the ordinance is unconstitutional then the better
approach would likely be to simply narrowly enjoin enfor cement of the specific section of the
ordinance causing the problem.

                                         Page 11 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 12 of 20




$10,000 bond required by § 50-44(10), militates in favor of the Court’s conclusion that

the preliminary injunction that Plaintiffs are seeking far exceeds what is necessary to

protect their First Amendment rights pending a final decision on the merits in this

proceeding. Pretermitting for another day the question of whether the other sections of

the ordinance that Plaintiffs have identified as problematic are in fact unconstitutional, it

remains that the sole impediment to their being able to obtain a permit to march in

October 2020 was the section pertaining to the $10,000 bond requirement. And if

Plaintiffs are going to attempt to exercise their First Amendment rights in Gramercy

while this litigation is pending but before they can be heard at a trial on the merits (in

other words the timeframe relevant for preliminary injunctive relief) then it is reasonable

to assume that it would again be the $10,000 bond requirement that causes a problem

for them. Thus, a more reasonable request for preliminary relief in this case is one

narrowed in scope to the aspect of the ordinance that thwarted the October 2020

march, the $10,000 bond requirement.6

       It is beyond dispute that political marches like the one that Plaintiffs had planned

for October 17, 2020, and like those that they would seek to hold in the future are a form




6 Aside from the fact that enjoining enforcement of the entire parade permitting scheme is
not necessary to stave off any irreparable injury to Plaintiffs pending a trial, the Court is also
convinced that such a broad injunction may disserve or harm the public interest. As
Defendants point out, they must provide a safe environment not only for those who want to
march but also for those who do not want to take part but simp ly want to enjoy a safe
environment in which they can travel the streets without having the way impeded anytime
someone wants to commandeer the roads for a march. It would surely be pandemonium in
the town if marchers could choose to overtake the streets at will and impede traffic any time
the mood hit. It is certainly plausible that the permitting scheme allows Defendants to know
when and where the parading will occur so that the town’s limited resources can best be
applied.

                                         Page 12 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 13 of 20




of expression protected under the First Amendment. It is also beyond dispute that the

Gramercy parade permit ordinance, which includes the $10,000 bond requirement,

serves as a prior restraint that burdens this expressive activity. See Int’l Women’s Day

March Plan. Cmtee. v. City of San Antonio, 619 F.3d 346, 354 (5th Cir. 2010). As such,

even though this burdening does not ipso facto render the permitting ordinance

unconstitutional, id. (citing Cox v. New Hampshire, 312 U.S. 569, 577 (1941)),

Defendants bear the burden of demonstrating that their parade permitting scheme is

constitutionally permissive. Id. (citing Hays Cty. Guardian v. Supple, 969 F.2d 111, 118

(5th Cir. 1992)). So even though the plaintiff will bear the burden of showing that he is

entitled to the requested injunction (by establishing the preliminary injunction factors),

the defendant who seeks to uphold a restriction on protected speech bears the burden

of justifying it. Byrum, 566 F.3d at 446 (quoting Edenfield v. Fane, 507 U.S. 761, 770

(1993)). Thus, when considering the likelihood of success on the merits in conjunction

with a request for preliminary injunctive relief, the district court should inquire whether

there is a sufficient likelihood that the defendant will ultimately fail to prove its regulation

constitutional. Id. (citing Ashcroft v. ACLU, 542 U.S. 656, 666 (2004)).

       An ordinance that requires a permit and a fee before authorizing public speaking,

parades, or assemblies in a public forum is without question a prior restraint on speech.

Forsyth Cty v. Nation. Movement, 505 U.S. 123, 130 (1992) (citing Shuttlesworth v.

Birmingham, 394 U.S. 147, 150-51 (1969); Niemotko v. Maryland, 340 U.S. 268, 271

(1951)). And while there is a “heavy presumption” against the validity of prior restraints

on speech, id. (citing Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963)), a

governmental body may impose a permit requirement, including the payment of fees, on

                                        Page 13 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 14 of 20




those wishing to hold a march, parade, or rally, without necessarily running afoul of the

First Amendment. Id. (citing Cox, 312 U.S. at 574-76); Int’l Women’s Day March Plan.

Cmtee, 619 F.3d at 354 (“The Supreme Court has long recognized that when groups

hold events on public property, municipalities may impose fees as part of a permit

scheme controlling this activity.”). The question is whether the permitting scheme

satisfies “certain constitutional requirements.” Id. (quoting Forsyth Cty., 505 U.S. at

130).

        When considering the “certain constitutional requirements” for a valid permitting

scheme, the threshold question is whether the permit scheme allows the licensors to

censor speech on the basis of its content. Int’l Women’s Day March Plan. Cmtee, 619

F.3d at 354 (citing Thomas v. Chi. Park Dist., 534 U.S. 316, 320-21 (2002); Forsyth

Cty., 505 U.S. at 130-33). Content-based time-place-manner restrictions are examined

under strict scrutiny, meaning they must be narrowly drawn to effectuate a compelling

state interest. Sonnier, 613 F.3d at 441 (citing Perry Educ. Ass’n v. Perry Local Educs.

Ass’n, 460 U.S. 37, 46 (1983)). Content-neutral time-place-manner restrictions are

examined under intermediate scrutiny, meaning they are permissible so long as they

are narrowly tailored to serve a significant governmental interest and leave open ample

alternative channels for communication of the information. Id. (citing Turner Broad. Sys.

v. FCC, 520 U.S. 180, 213-14 (1997); Ward v. Rock Against Racism, 491 U.S. 781, 791

(1989)); Forsyth Cty., 505 U.S. at 130 (citing United States v. Grace, 461 U.S. 171, 177

(1983)); Moore v. Brown, 868 F.3d 398, 404 (5th Cir. 2017) (citing Serv. Emp. Int'l

Union, Local 5 v. City of Houston, 595 F.3d 588, 596 (5th Cir. 2010)).

        The principal inquiry in determining content neutrality in speech cases generally,

                                       Page 14 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 15 of 20




and in time-place-manner cases particularly, is whether the government has adopted a

regulation of speech because of its disagreement with the message it conveys. Ward,

491 U.S. at 791 (citing Clark v. Comm. for Creative Non-Violence, 468 U.S. 288, 295

(1984)). The government’s purpose is the controlling consideration. Id. A regulation that

serves purposes unrelated to the content of expression is deemed neutral, even if it has

an incidental effect on some speakers or messages but not others. Id. (citing Renton v.

Playtime Theaters, Inc., 475 U.S. 41, 47-48 (1986)). Government regulation of

expressive activity is content-neutral so long as it is justified without reference to the

content of the regulated speech. Id. (citing Comm. for Creative Non-Violence, 468 U.S.

at 293; Heffron v. Int’l Soc. For Krishna Consciousness, Inc., 425 U.S. 640, 648 (1981);

Boos v. Barry, 485 U.S. 312, 320-21 1988)).

       Furthermore, even an ostensibly content neutral licensing or permitting scheme

that serves as a prior restraint on expression must be based on “neutral criteria” in order

to ensure that the licensing decision is not based on the content or viewpoint of the

speech being considered. Freedom From Religion Found. v. Abbott, 955 F.3d 417, 427

(5th Cir. 2020) (quoting City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 758

(1988)). Laws and regulations that subject the exercise of First Amendment freedoms to

the prior restraint of a license or permit must contain ”narrow, objective, and definite

standards to guide the licensing authority” otherwise they are unconstitutional. Id.

(quoting Shuttlesworth, 394 U.S. at 150-51); Moore, 868 F.3d at 405. When permitting

discretion is unchecked by neutral criteria this is referred to as “the unbridled discretion

doctrine” and it is closely related to viewpoint discrimination because it may lead to self -

censorship or make it impossible to differentiate between a licensor’s legitimate denial

                                       Page 15 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 16 of 20




of a permit and its illegitimate abuse of censorial power. Id. (citing City of Lakewood,

486 U.S. at 757-59).

       Plaintiffs urge the Court to apply a strict scrutiny analysis to the $10,000 bond

requirement because they contend that it is a content-based restriction on speech.

Section 50-44(10) imposes a mandatory $10,000 bond requirement for any parade

(which includes a march) without reference to any viewpoint, content, or message. The

requirement does not provide a basis for Defendants to censor speech based on its

content, at least facially.7 And because the bond is set at a fixed price there is no issue

of unbridled discretion, again at least facially, because the ordinance does not allow

Defendants to examine the contents of the message to vary the amount of the bond. On

its face, the bond requirement does not provide a mechanism for Defendants to

discriminate based on viewpoint or disagreement with a speaker’s message.

       Plaintiffs’ theory regarding the content-based nature of the bond requirement is

based on their belief about what occurs when an applicant resorts to a private insurer to

issue the bond. In such a case the applicant would have to pay a premium to the

insurer, and Plaintiffs asseverate that private insurers do consider the content of the

public event when determining what premium must be charged for the bond to issue.

According to Plaintiffs, this leads to the denial of permits for individuals engaged in

controversial speech and the imposition of higher premiums on disfavored speakers.


7 The Court notes that Plaintif fs allege that the mayor had at first indicated to them that the
bond would be waived but later told them that it would required. On the current record,
which is not developed, there is no indication as to whether this offer of a helpful waiver
occurs often and therefore whether Defendants use the requirement to discriminate on
content on a case by case basis. This would of course be relevant to Plaintiffs’ as -applied
challenge because they were precluded from marching without the bond.

                                         Page 16 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 17 of 20




Plaintiffs point out that anyone in Gramercy who is unable to post the bond in cash

would have to obtain one from a private insurer.

       It is unclear to the Court whether this actually occurred in this case or actually

occurs or whether Plaintiffs are inviting the Court to venture beyond the statute's facial

requirements and speculate about “hypothetical” or “imaginary” cases, see Grange,

supra. But as Defendants point out they have no control over what private insurers do

when an applicant chooses to obtain a bond via that route; and the conduct of these

private parties with whom Defendants have no relationship plays no part in the

constitutionality of the ordinance, at least for purposes of its facial validity. The Court is

persuaded that the ordinance’s bond requirement is subject to intermediate scrutiny

because it is content-neutral. Under intermediate scrutiny the bond requirement is

permissible so long as it is narrowly tailored to serve a significant governmental interest

and it leaves open ample alternative channels for communication of the information.

       Defendants, who must establish that these requirements are satisfied with

respect to the bond requirement, explain that the purpose of the bond is to guarantee

safety and insure that the permit holder will comply with the ordinance and the

information posted in the application. According to Defendants it is clear that the bond is

used for regulatory purposes to guarantee safety and insure that the permit-holder

remains bound to the information they include in their application. Defendants explain

that the bond offers a baseline level of protection from potential damages to the Town,

its citizenry and those participating. (Rec. Doc. 18, Opposition at 8-9).

       These justifications are offered via argument from counsel rather than from a

declaration or affidavit from the appropriate town officer. And the Court remains

                                        Page 17 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 18 of 20




perplexed as to how the bond actually works, for instance, when is it forfeited? But

Defendants may very well demonstrate at trial that the bond requirement serves the

interests identified in their memorandum and that those interests are significant.

       The narrow tailoring of the bond requirement in light of its significant amount,

whether that seemingly onerous amount ($10,000) leaves open ample alternative

channels for communication of information, is less clear. Plaintiffs point out that the

dollar amount is so high that the bond requirement constitutes a flat tax on speech and

that it is impermissible for that reason. In Forsyth, supra, the Supreme Court made clear

that it has never held that only nominal charges are constitutionally permissible. 8 505

U.S. at 137. Thus, while the $10,000 bond requirement is not automatically invalid

because of its size, Defendants really have not explained why the amount is so high.

The amount raises concerns not that Defendants will discriminate based on content but

rather whether speech will be suppressed altogether because speakers may be

dissuaded from trying to obtain a permit.

       Defendants argue via their counsel that there are multiple ways for an

organization to post a bond, “including by posting a couple of hundred dollars at the

most to secure their permit, they are not required to come up with $10,000 before they

can acquire a permit,” (Rec. Doc. 18, Opposition at 10). If this is the case then the

prospects of the validity of the bond requirement appear much brighter. But this much is



8 This clarification is important because Plaintiffs rely upon Forsyth and cases that predated
the decision for their flat tax argument. Regarding the Murdock v. Pennsylvania, 319 U.S.
105 (1943), decision that Plaintiffs cite, the Forsyth Court explained that the tax at issue
was invalid because it was unrelated to a legitimate state interest, not because it was of a
particular size. 505 U.S. at 137.

                                       Page 18 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 19 of 20




clear—Plaintiffs diligently tried to comply with the bond requirement to obtain a parade

permit in October 2020 but apparently Defendants did not communicate to Plaintiffs that

for a nominal amount they could have obtained the bond. Defendants now make it

sound so easy but Plaintiffs complain that there is no specificity or articulated guidelines

or process by which a bond may be obtained, so in error they assumed that they had to

post $10,000 in cash, which they did not have. (Rec. Doc. 41-1, Memorandum at 2).

The Court shares Plaintiffs’ concerns about the lack of clear guidance about how the

bond works and the options available, and this is especially true given the substantial

dollar amount of the bond. Again, what appears permissible facially may be vulnerable

to an as-applied challenge.

       In sum, for the reasons explained above, the Court declines to issue preliminary

injunctive relief based on a broad facial challenge. Further, the Court notes that the time

period preceding a trial on the merits in this case (again the timeframe pertinent for

preliminary injunctive relief) is exceptionally long because the trial has been set for

March 14, 2022, even though the case was filed in November 2020 and the number of

witnesses who would testify in this case should be minimal. It is the Court’s

understanding that this remote trial date was scheduled in order to allow full

participation by the excellent student attorneys who are working on this case. If Plaintiffs

remain concerned that their First Amendment rights may be violated prior to the time

that a trial can be held then the Court is amenable to a request (made via motion) to

move the trial date up. This case will be tried to the bench so the Court could

accommodate a trial this summer. The Court will not adjudicate the case in piecemeal

fashion, however, so if the parties want an earlier trial date then all claims must be

                                       Page 19 of 20
     Case 2:20-cv-03066-JCZ-DMD Document 28 Filed 05/06/21 Page 20 of 20




presented at that earlier date.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Preliminary Injunction (Rec. Doc. 14) filed

by the plaintiffs, Sharon Lavigne and RISE St. James is DENIED.

       May 6, 2021


                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE




                                     Page 20 of 20
